Citation Nr: 1702222	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of metacarpal fractures of the right hand.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty from August 1987 until his retirement in February 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case currently resides with the RO in Reno, Nevada.

A travel Board hearing was held before the undersigned Veterans Law Judge in May 2013. A transcript of the hearing is of record.

This case was before the Board in December 2014 when it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the May 2013 hearing transcript and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.  


FINDING OF FACT

The Veteran's residuals of metacarpal fractures of the right hand are manifested by pain and weakness more nearly approximating a gap of 1 inch between the fingertip and the proximal transverse crease of the palm, but not more nearly approximating ankylosis of the little, ring, or index fingers of his right hand, or functional loss equivalent to amputation.  



CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for the residuals of metacarpal fractures of the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5229, 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   The issue on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); VAOPGCPREC 8-2003 (December 22, 2003).  Thus, the Veteran has received all required notice in this case for the increased initial rating issue, such that there is no error in the content or timing of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the notice provided to the Veteran.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records and private treatment records have all been obtained.  

Pursuant to the Board's 2014 remand directive, the AOJ requested that the Veteran identify any relevant, outstanding VA treatment records and complete a release for any relevant, outstanding private treatment records.  See April 2015 letter to the Veteran.  The Veteran responded in May 2015 that he had no separate doctor.  The Veteran's representative likewise responded that there were no private records to submit.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Also pursuant to the Board's 2014 remand, the Veteran was afforded the appropriate VA examination to determine the nature and severity of his right hand disability in 2015.  The Board finds that the 2015 examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination.  The examiner provided all required information to properly rate the disability under the relevant diagnostic code.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries, 22 Vet. App. at 105.

The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  To the extent that the Veteran would argue that range of motion measurements associated with the testing of his painful motion did not consider all forms of range of motion (active, passive, weight-bearing, nonweight-bearing) in compliance with 38 C.F.R. § 4.59, the Board notes that the Veteran's hand disability is rated under Diagnostic Code 5230, and that additional testing to determine limitations due to painful motion are not required as 38 C.F.R. § 4.59 is not applicable to that rating code as there is no compensable evaluation provided.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  The Board finds that the combination of the Veteran's VA treatment records, his reported symptoms, and his VA examinations are an adequate basis for Board's findings in this decision. 

Discussion of the Veteran's May 2013 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue decided herein was identified at the hearing.  The Veteran was asked about the nature and severity of his hand disability in accordance with the rating criteria.  The case was remanded for additional development based on his testimony.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II. Increased Rating for Residuals of Metacarpal Fractures of the Right Hand

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare-up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40 and 4.45.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he is entitled to an initial compensable disability for his right hand disability.  See February 2009 claim, June 2010 notice of disagreement, September 2012 VA Form 9, and June 2016 statement from the Veteran.  Specifically, he complained of consistent pain in his right hand, with weakness of grip, especially in the last two fingers, during flare-ups.  See May 2013 hearing transcript.  He is in receipt of the 0 percent rating effective July 1, 2008, based on his service-connected disability of residuals of the right index, right ring, and right small fingers.  

Limitation of motion of the joints of the fingers are contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230.  Diagnostic Code 5230 references limitation of motion of the ring and little finger.  That diagnostic code prescribes a noncompensable rating for any limitation of motion of either finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230. 

STRs show that the Veteran is right handed.  He jammed his fingers while playing basketball in December 1992.  X-ray studies revealed a minimally displaced avulsion fracture of the PIP joint of the right second (index) finger.  In October 2005, the Veteran slammed his right ring finger in a car door.  The finger was painful, bruised and swollen; X-ray studies were negative for acute fracture.  A subungual hematoma was evacuated from the finger.  In January 2008, the Veteran fell on his right hand.  He was seen for a broken right hand with dislocated pinky and ring fingers.  The impression was dorsal dislocation of the base of the fourth and fifth metacarpals with associated avulsion fracture.  He was given a splint.

A March 2009 VA general medical examination report reported a history of a broken hand after slamming it into a concrete wall three years earlier.  Currently, he complained of an intermittent, dull, aching pain in the right hand with no identifiable exacerbating factors.  He also noted "knots" over the dorsum of the hand localized over the second and third metatarsals.  The Veteran reported that his activities of daily living were somewhat affected in that he had difficulty doing repetitive work with the hand, but denied any flare-ups.  He denied receiving any treatment since the time of his original injury.  Examination revealed some nodules overlying the dorsum of the hand over the second, third and fourth metatarsals with no other anatomic defects.  The Veteran was able to oppose both thumbs with no abnormalities noted.  He was able to place the fingers in each hand to the mid palm with no gap or defect.  Range of motion in both hands including metacarpal phalangeal (MP), proximal interphalangeal (PIP) and distal interphalangeal (DIP) joint extension and flexion were normal.  Strength and dexterity in both hands appeared to be normal as well.  X-ray studies showed well corticated small calcifications adjacent to the hamate and fifth metatarsal articulations which the examiner stated might reflect remote trauma.  Diagnosis was history of metatarsal fractures of the right hand with residual calcification adjacent to the hamate and fifth metatarsal articulations. 

Private treatment records dated in 2012 note that the Veteran sought treatment for his right hand, stating that he had to give up a landscaping business due to his right hand locking up while using power tools.  Examination in October 2012 revealed that range of motion for all fingers was "good" and the Veteran was able to touch his thumb and little finger.  There were no contractures of the palm, tendon subluxation, palpable masses, or finger deformity.  Jamar strength testing showed the right hand at 80 pounds and left hand at 120 pounds of grip strength.  The Veteran was referred to physical therapy for hand strengthening as needed.  A follow up orthopedic examination in December 2012 notes that the Veteran reported he was doing better.  Examination found no lesions or wasting of the hand.  Range of motion in the MCP, PIP and DIP joints were symmetric with good adduction and abduction of the fingers.  The thumb was able to oppose to the small finger.  The hand was nontender to palpation.  There were no contractures of the palm, tendon subluxation, palpable masses, or finger deformity.  Jamar strength testing showed the right hand at 80 pounds and left hand at 120 pounds of grip strength.

A February 2013 VA hand and finger conditions examination report notes the Veteran's complaints of pain and weakness when lifting or using the right hand strenuously.  Examination revealed limited motion in the ring and little finger which prevented touching thumb to these two fingers.  The gap was less than one inch.  Pain began at this point.  There was no gap between any fingertips and the proximal -transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive use testing; there was no additional limitation of motion for any fingers after a minimum of three repetitions.  Muscle strength testing in the right hand was 4/5.  There was no ankylosis of any joint.  The examiner opined that the Veteran was not able to lift or grab objects without feeling pain and weakness.

A May 2015 VA hand and finger conditions examination report notes that the Veteran sustained traumatic injury to his right hand in service.  He was diagnosed with fracture dislocation base of the fourth and fifth metacarpal and possible other fractures and was treated with open reduction internal pin fixation.  Currently, the Veteran complained of constant right hand pain that varied in intensity with usage, recurrent stiffness, and constant weakness especially with trying to operate vibratory or mechanical tools.  He reported developing muscular hand cramps.  His right hand locked up and tingled after using mechanical or electrical vibrating tools; the duration of this impairment was 20-30 minutes.  On examination, range of motion of all joints of all fingers was normal.  There was no gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand.  Pain was reported on finger flexion and on palpation of the base of the fourth and fifth fingers.  The Veteran was able to perform repetitive use testing; there was no additional limitation of motion or functional loss for any fingers after a minimum of three repetitions.  The examiner was unable to state without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, because the right hand was unable to be examined over a period of time.  Right hand grip strength was 4/5 and there was no ankylosis.  The examiner found that there was not functional impairment of the right hand such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray studies revealed no evidence of displaced fracture or dislocation.  Bone mineral appeared unremarkable.  Well-corticated ossicle adjacent to the 3rd MCP joint and anterior to the 3rd PIP joint likely represented remote trauma.  Impression was no acute abnormality. 

A May 2016 rating action established service connection for right hand peripheral nerve condition and healed surgical scars as residuals of right hand fracture.

After reviewing all of the evidence, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted under Diagnostic Code 5230.  Under the applicable diagnostic criteria, any limitation of motion of the little and ring fingers is noncompensable.  Accordingly, the Board finds that functional loss that results in pain and weakness would not result in a compensable evaluation.  Moreover, although 38 C.F.R. § 4.59 provides that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating available under Diagnostic Code 5230.  Because 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying Diagnostic Code.  Because no impairment of motion warrants a compensable rating under Diagnostic Code 5230, a compensable evaluation is not available under that diagnostic code combined with Section 4.59.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  Accordingly, the Board finds that a compensable rating is not warranted under the rating schedule. 

The Board must consider all potentially applicable regulatory provisions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Here, the Veteran's service-connected disability includes the right, little, and index finger.  Under Diagnostic Code 5229, limitation of motion of the index or long finger warrants a 10 percent evaluation where there is a gap of 1 inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2016).  The Veteran has consistently reported pain and weakness resulting in functional loss.  Additionally, however, the VA examinations in2009, 2013, and 2015 indicate normal range of motion of the fingers.  The 2013 VA examination noted no limitation of extension for the index finger.  However, both the 2013 and 2015 examinations noted reduced hand strength.  Taking these considerations into account, the Board finds that resolving all doubt in favor of the Veteran, additional functional loss more nearly approximates a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2016); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  That is the maximum evaluation provided for under that Diagnostic Code

No higher evaluation is for assignment under alternative codes as the evidence demonstrates there is no ankylosis of the ring, little, or index fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5225, 5223, 5222, 5219, 5218 (2016).  Finally, no higher evaluation is for assignment as the 2015 VA examiner found that there was no functional impairment of the right hand such that no effective function remained other than that would be equally well served by an amputation.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.

The preponderance of the evidence is against the claim for a schedular rating in excess of 10 percent, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert, supra. 

Although the Veteran had reported scars and neurological symptoms of the right hand, a May 2016 rating decision granted service connection for right hand peripheral nerve condition as a residual of right hand fracture and for healed surgical scars as residuals of right hand fracture.  The Veteran did not appeal these grants, and thus, those symptoms are not considered herein.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board has also considered referral for extra-schedular consideration.  However, in this case, the record does not show that the service-connected residuals of metacarpal fractures of the right hand is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of metacarpal fractures are inadequate.  A comparison between the symptomatology of the Veteran's disability and the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology - including functional loss due to pain and weakness.  As discussed above, there are higher evaluations available that address loss of use (ankylosis and amputation), but the Veteran's disability is not productive of such manifestations.  Additionally, the Veteran is separately service-connected for neurological symptoms and scars associated with the disability on appeal.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right hand disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the evidence of record does not raise the issue, the Board does not address the issue of extra-schedular consideration based on the collective effect of multiple service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); but see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (noting that a veteran may be entitled to extra-schedular consideration based on the combined effect of multiple disabilities).


ORDER

An initial 10 percent, but no higher, evaluation for residuals of metacarpal fractures of the right hand is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


